DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tandler et al. (US – 2017/0021813 A1) and further in view of Seibert (US – 2019/0308597 A1).
Tandler discloses Hydraulic Block for a Hydraulic Unit of a Brake Control System comprising:
the hydraulic block (1, Fig: 1) having a main brake cylinder bore (3, Fig: 1) which is open at a first side of the hydraulic block (Attached figure and fig: 1) and in which a main brake cylinder piston (5, Fig: 1) is displaceably accommodated (Attached figure and fig: 1), the main brake cylinder piston (5) protruding from the hydraulic block, at the first side of the hydraulic block (Attached figure and fig: 1), and at a distance from the hydraulic block, a signal generator holder (13, Attached figure and fig: 1), which extends next to the main brake cylinder piston into a signal generator bore (14, Attached figure and fig: 1) that runs in parallel to the main brake cylinder bore in the hydraulic block (Attached figure and fig: 1), is fastened to the portion of the main brake cylinder piston protruding from the hydraulic block (12, Attached figure and fig: 1), the signal generator holder having a signal generator (16, Attached figure and fig: 1) inside the signal generator bore (Attached figure and fig: 1).
Tandler discloses all the structural elements of the claimed invention but fails to explicitly disclose a housing is situated that covers an orifice of the main brake cylinder bore that is open in an area of the orifice of the main brake cylinder bore and that encloses a portion of the main brake cylinder piston protruding from the hydraulic block, and
 the signal generator holder also being enclosed by the housing outside of the hydraulic block.

    PNG
    media_image1.png
    568
    533
    media_image1.png
    Greyscale

Seibert discloses Main Brake Cylinder Arrangement having Position Encoder Element and a seal Arrangement comprising;
a housing (35, Fig: 2) is situated that covers an orifice of the main brake cylinder bore (42, Fig: 2) that is open in an area of the orifice of the main brake cylinder bore (Fig: 2) and that encloses a portion of the main brake cylinder piston (44, Fig: 2) protruding from the hydraulic block (Fig: 1-2), and
 the signal generator holder (60, Fig: 2) also being enclosed by the housing (35) outside of the hydraulic block (Fig: 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the hydraulic block of the Tandler to make the housing is situated that covers an orifice of the main brake cylinder bore that is open in an area of the orifice of the main brake cylinder bore and that encloses a portion of the main brake cylinder piston protruding from the hydraulic block, and the signal generator holder also being enclosed by the housing outside of the hydraulic block as taught by Seibert in order to protect from foreign particle to enter and provide function of the main cylinder and signal generator smoothly.

As per claim 2, Seibert also discloses wherein the housing (35) has a stop for the main brake cylinder piston delimiting a protrusion of the main brake cylinder piston from the hydraulic block (Fig: 2).

As per claim 3, Seibert also discloses wherein the housing (35) is tubular (Fig: 2).

As per claim 4, Seibert also discloses wherein a peripheral wall of the housing has a shape of a cylindrical bowl section (35, Fig: 2) or a truncated cone sleeve section extending in a peripheral direction over more than 180° and whose longitudinal edges tangentially abut two peripheral wall sections that converge at increasing distance from the cylindrical bowl section or the truncated cone sleeve section and that are connected at one apex (Fig: 2), resulting in a peripherally closed tubular shape ([0069], Fig: 2).

As per claim 5, Seibert discloses wherein the housing (35) is a deep-drawn part (Fig: 2).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tandler et al. (US – 2017/0021813 A1) as modified by Seibert (US – 2019/0308597 A1) as applied to claim 1 above, and further in view of Bauer (US – 4,392,584).
As per claim 6, Tandler as modified by Seibert discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the housing has a hollow pin, which protrudes into a hole in the hydraulic block and aligns the housing at the hydraulic block.
Bauer discloses Vent Cap for a Container Accommodating Hydraulic Fluid comprising:
the housing has a pin (The cover 4' includes a tip 29 formed as a hollow pin and extending in a direction of the base axis 7—7, Fig: 3), which protrudes into a hole in the hydraulic block and aligns the housing at the hydraulic block (Fig: 3)).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the hydraulic block of the Tandler as modified by Seibert to make the housing has a hollow pin, which protrudes into a hole in the hydraulic block and aligns the housing at the hydraulic block as taught by Bauer in order to provide positive sealed and proper alignment of the sensor and piston and smooth operation of the piston and sensor.
As per claim 7, Bauer further disclose wherein an expansion element (27, Fig: 3) is pressed into the hollow pin, which expands the hollow pin and is clamped in the hole in the hydraulic block (The threaded nut 23 is fixedly or stationarily mounted in the directions of the base axis 7--7 by means of a mounting pin 27 disposed opposite the nut 23. The mounting pin 27 is adapted to be accommodated in a cylindrical recess 28 of the tip 29, Fig: 3).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tandler et al. (US – 2017/0021813 A1) as modified by Seibert (US – 2019/0308597 A1) and Bauer (US – 4,392,584) as applied to claim 6 above, and further in view of Mayr et al. (US – 2016/0144836 A1). 
As per claim 8, Tandler as modified by Seibert and Bauer discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the hydraulic block has two hollow pins that are situated around the orifice of the main brake cylinder bore
Mayr further disclose wherein the hydraulic block (12, fig: 2 and 8) has two hollow pins that are situated around the orifice of the main brake cylinder bore (Fig: 2 and 8).
Regarding hollow pin see claim 6 and 7 above.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the hydraulic block of the Tandler as modified by Seibert and Bauer to make the hydraulic block has two hollow pins that are situated around the orifice of the main brake cylinder bore as taught by Mayer in order to provide positive connection of the housing and hydraulic block and proper alignment and smooth operation of the sensor and piston.


    PNG
    media_image2.png
    438
    577
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: LEE (US – 2019/0121385 A1),
B: Schiel (US – 2013/0187441 A1), and
C: Geider M (WO – 2018/103930 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657